Citation Nr: 0601479
Decision Date: 01/18/06	Archive Date: 04/11/06

DOCKET NO. 04-26 667                        DATE JAN 18 2006

	On appeal from the.
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right upper extremity osteomyelitis.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. (Jurisdiction over this matter was later returned to the RO in Wichita, Kansas.)

FINDINGS OF FACT

1. The veteran in this case served on active duty from January 1953 to January 1956.

2. On December 29, 2005, the Board was notified by the RO that the veteran died on August XX, 2005.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d . 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran, and therefore must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

-2


In reaching this determination, however, the Board intimates no opinion as to the merits of this appeal, or to. any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2005).

ORDER

The appeal is dismissed.

S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

- 3 




